NOT FOR PUBLICATION WITHOUT THE
            APPROVAL OF THE APPELLATE DIVISION

                           SUPERIOR COURT OF NEW JERSEY
                           APPELLATE DIVISION
                           DOCKET NOS. A-1418-17T4;
                            A-1419-17T4; A-1420-17T4;
                             A-1421-17T4; A-1422-17T4;
                             A-1423-17T4; A-1424-17T4;
                             A-1425-17T4; A-1426-17T4;
APPROVED FOR PUBLICATION
                             A-1427-17T4; A-1428-17T4;
                             A-1429-17T4; A-1430-17T4;
       April 16, 2020        A-1432-17T4; A-1433-17T4;
   APPELLATE DIVISION        A-1434-17T4; A-1435-17T4;
                             A-1436-17T4; A-1437-17T4;
                             A-1438-17T4; A-1440-17T4;
                             A-1444-17T4; A-1445-17T4;
                             A-1446-17T4; A-1447-17T4;
                             A-1448-17T4; A-1449-17T4;
                             A-1450-17T4; A-1451-17T4;
                             A-1452-17T4; A-1453-17T4;
                             A-1454-17T4; A-1455-17T4;
                             A-1456-17T4; A-1457-17T4;
                             A-1458-17T4; A-1459-17T4;
                             A-1460-17T4; A-1461-17T4;
                             A-1462-17T4; A-1463-17T4;
                             A-1468-17T4; A-1472-17T4;
                             A-1473-17T4; A-1474-17T4;
                             A-1475-17T4; A-1476-17T4;
                             A-1477-17T4; A-1478-17T4;
                             A-1495-17T4; A-1516-17T4;
                             A-1538-17T4; A-1539-17T4;
                             A-1558-17T4; A-1619-17T4;
                             A-1626-17T4; A-1648-17T4;
                             A-1656-17T4; A-1657-17T4;
                             A-1659-17T4; A-1660-17T4;
                             A-2080-17T4
STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

     Plaintiff-Respondent,

v.

1 HOWE STREET BAY HEAD, LLC,

     Defendant-Appellant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

     Plaintiff-Respondent,

v.

623 EAST AVENUE, LLC,

     Defendant-Appellant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

     Plaintiff-Respondent,

v.

MICHAEL CORTESE, and SAUNDRA
CORTESE,

     Defendants-Appellants.
__________________________________



                                     A-1418-17T4
                               2
STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

     Plaintiff-Respondent,

v.

PAOLO COSTA and WENDY COSTA,

     Defendants-Appellants.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

     Plaintiff-Respondent,

v.

DAVID J. FARRIS and JILL E. FARRIS,

     Defendants-Appellants.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

     Plaintiff-Respondent,

v.

ALEXANDER MCGINNIS FRAZIER,
TRUSTEE OF THE ALEXANDER
FRAZIER 2011 IRREVOCABLE TRUST;
ANN SCHUYLER FRAZIER, TRUSTEE
OF THE SCHUYLER FRAZIER 2011
IRREVOCABLE TRUST,

                                      A-1418-17T4
                                3
     Defendants-Appellants.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

FRANK J. HANUS III,

     Defendant-Appellant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

JAMES F. HIGGINS and JACQUELYN
M. HIGGINS,

      Defendants-Appellants,

and

INTERNAL REVENUE SERVICE,

     Defendant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

                                     A-1418-17T4
                               4
      Plaintiff-Respondent,

v.

LAUGHING MERMAID
PRODUCTIONS, LLC,

      Defendant-Appellant,

and

WELLS FARGO BANK, NA,

     Defendant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

OWEN T. LYNCH and DIANE G.
LYNCH,

      Defendants-Appellants,

and

MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.,

     Defendant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL

                                     A-1418-17T4
                               5
PROTECTION,

     Plaintiff-Respondent,

v.

DEBRA JONES McCURRY, GWENETH
JONES COTE, and THOMAS JONES, III,

     Defendants-Appellants.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

     Plaintiff-Respondent,

v.

ANN F. MESTRES,

     Defendant-Appellant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

     Plaintiff-Respondent,

v.

LOWELL MILLAR and JENNIFER
MILLAR,

     Defendants-Appellants.
_________________________________




                                     A-1418-17T4
                               6
STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

ROBERT A.M. RENZULLI,
FRANCESCA M. RENZULLI,
LIBERO M. RENZULLI, and
GUILANA M. RENZULLI,

      Defendants-Appellants,

and

MANASQUAN SAVINGS BANK,

     Defendant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

RDCC, LLC,

     Defendant-Appellant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

                                     A-1418-17T4
                               7
v.

MARTIN N. ROSEN, AS TRUSTEE OF
THE MARTIN N. ROSEN QUALIFIED
PERSONAL RESIDENCE INTEREST
TRUST; and BARBARA ROSEN, AS
TRUSTEE OF THE BARBARA ROSEN
QUALIFIED PERSONAL INTEREST
TRUST,

     Defendants-Appellants.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

     Plaintiff-Respondent,

v.

JEFFREY H. SANDS,

     Defendant-Appellant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

     Plaintiff-Respondent,

v.

SMATCO, A PENNSYLVANIA
LIMITED PARTNERSHIP, LLC,

     Defendant-Appellant.
__________________________________

                                     A-1418-17T4
                               8
STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

     Plaintiff-Respondent,

v.

STEPHANIE BASTEK, TRUSTEE OF
THE STUGART FAMILY TRUST,
DATED SEPTEMBER 30, 2009,

     Defendant-Appellant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

     Plaintiff-Respondent,

v.

WILLIAM H. WELDON, IV,

     Defendant-Appellant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

     Plaintiff-Respondent,

v.

KURT T. BOROWSKY, AS TRUSTEE
FOR THE HARTINGTON J. TRUST,



                                     A-1418-17T4
                               9
      Defendant-Appellant,

and

JPMORGAN CHASE BANK, NA,

     Defendant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION OFFICE OF FLOOD
HAZARD RISK REDUCTION
MEASURES,

      Plaintiff-Respondent,

v.

11 FALLS, LP, and JPMORGAN
CHASE BANK, NA,

     Defendant-Appellant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

BRUCE F. WESSON, AS TRUSTEE OF
THE BRUCE F. WESSON 8-YEAR
QUALIFIED PERSONAL RESIDENCE
TRUST DATED OCTOBER 24, 2012
(50%) AND ELIZABETH M. WESSON
8-YEAR   QUALIFIED   PERSONAL
RESIDENCE TRUST DATED

                                     A-1418-17T4
                               10
OCTOBER 24, 2012              (50%),   AS
TENANTS IN COMMON,

      Defendant-Appellant,

and

FIRST NATIONWIDE MORTGAGE
CORPORATION,    A    DELAWARE
CORPORATION, and FIRST SAVINGS
BANK,

     Defendants.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

STEPHEN C. WINTER, IN HIS
CAPACITY AS TRUSTEE OF THE
FRANK EDIE CURAN, III TRUST;
STEPHEN C. WINTER, IN HIS
CAPACITY AS TRUSTEE OF THE
STACY CURRAN LINDSAY TRUST;
and STEPHEN C. WINTER, IN HIS
CAPACITY AS TRUSTEE OF THE
LEWIS VALENTINE CURRAN TRUST,

     Defendants-Appellants.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,



                                            A-1418-17T4
                                       11
      Plaintiff-Respondent,

v.

EVARISTO CRUZ AND ELAINE CRUZ,
HUSBAND AND WIFE,

      Defendants-Appellants,

and

WELLS FARGO BANK, NA,

     Defendant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

LAWRENCE D. COFSKY and BETH
COFSKY,

      Defendants-Appellants,

and

PNC BANK, NA,

     Defendant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,



                                     A-1418-17T4
                               12
      Plaintiff-Respondent,

v.

BARBARA T. DENIHAN,

     Defendant-Appellant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

WILLIAM B. SMITH and MARY ANN
L. SMITH,

     Defendants-Appellants.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

LAWRENCE E. BATHGATE, II,

      Defendant-Appellant,

and

COMMERCE BANK, NA; RICHARD S.
SAMBOL; MAGYAR BANK,



                                     A-1418-17T4
                               13
     Defendants.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,
v.

ROBERT F. BURKE, JR.,

      Defendant-Appellant,

and

BAY HEAD IMPROVEMENT
ASSOCIATION,

     Defendant.
_________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

EDWARD CRUZ and SHARON CRUZ,

     Defendants-Appellants.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

                                     A-1418-17T4
                               14
v.

EDWARD CRUZ, IN HIS CAPACITY
AS TRUSTEE OF THE EDWARD CRUZ
QUALIFIED PERSONAL RESIDENCE
TRUST DATED DECEMBER 28, 2011;
SHARON CRUZ, IN HER CAPACITY
AS TRUSTEE OF THE SHARON CRUZ
QUALIFIED PERSONAL RESIDENCE
TRUST DATED DECEMBER 28, 2011,

      Defendants-Appellants,

and

BANK OF AMERICA, NA,

     Defendant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

SCOTT BELAIR and SARAH BAYNE
BELAIR,

     Defendants-Appellants.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

                                     A-1418-17T4
                               15
v.

PETER J. NEFF and JOAN K. NEFF,

     Defendants-Appellants.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

FRANK RONAN,

      Defendant-Appellant,

and

THE CHASE MANHATTAN BANK,

     Defendant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

ADA M. DRAESEL, AS TRUSTEE OF
HERBERT    G.   DRAESEL,     JR.,
QUALIFIED PERSONAL RESIDENCE
TRUST; HERBERT G. DRAESEL, JR.,



                                       A-1418-17T4
                                  16
AS TRUSTEE OF THE HERBERT G.
DRAESEL, JR. QUALIFIED PERSONAL
RESIDENCE TRUST; HERBERT G.
DRAESEL, JR. AS TRUSTEE OF THE
ADA M. DRAESEL, QUALIFIED
PERSONAL RESIDENCE TRUST,

      Defendants-Appellants,

and

UNITED STATES SMALL BUSINESS
ADMINISTRATION, AN AGENCY OF
THE GOVERNMENT OF THE UNITED
STATES OF AMERICA,

     Defendant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

PETER C. GERHARD and KRISTEN
GERHARD,

     Defendants-Appellants.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

                                     A-1418-17T4
                               17
BARBARA O. ENGLER; CAROLINE O.
SMALLWOOD; MARGARET A.
LANGER, TRUSTEE OF THE
MARGARET ANNE LANGER 1995
REVOCABLE TRUST DATED APRIL
27, 1995,

     Defendants-Appellants.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

627 EAST AVENUE BAY HEAD NJ,
LLC, A NEW JERSEY LIMITED
LIABILITY COMPANY; 627 EAST
AVENUE BAY HEAD NJ, INC., A NEW
JERSEY CORPORATION,

      Defendants-Appellants,

and

MANASQUAN SAVINGS BANK,

     Defendants.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,



                                     A-1418-17T4
                               18
v.

CYNTHIA F. CAMPBELL; MARY
ELIZABETH PARKHURST, TRUSTEE
UNDER THE MARY ELIZABETH
PARKHURST     LIVING    TRUST;
RICHARD G. PARKHURST, TRUSTEE
UNDER THE MARY ELIZABETH
PARKHURST LIVING TRUST,

      Defendants-Appellants,

and

MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.,

     Defendant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

RICHARD RAFFETTO and ARIANE
RAFFETTO,

      Defendants-Appellants,

and

MERRILL LYNCH CREDIT CORP.;
BANK OF AMERICA, NA; UNITED
STATES    SMALL    BUSINESS
ADMINISTRATION,



                                     A-1418-17T4
                               19
      Defendants.

_________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

609 EAST R&B, LLC,

      Defendant-Appellant,

and

BAY HEAD IMPROVEMENT
ASSOCIATION,

     Defendant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

WILLIAM    W.    FORTENBAUGH;
CONSTANCE D. FORTENBAUGH,
INDIVIDUALLY; CONSTANCE D.
FORTENBAUGH, IN HER CAPACITY
AS   TRUSTEE    OF  THE    2010
FORTENBAUGH FAMILY TRUST,

      Defendants-Appellants.

                                     A-1418-17T4
                               20
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

AUSTIN T. FRAGOMEN and
GWENDOLYN M. FRAGOMEN,

      Defendants-Appellants,

and

BAY HEAD IMPROVEMENT
ASSOCIATION,

     Defendant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

LYNN P. HARRINGTON, AS TRUSTEE
OF THE LYNN P. HARRINGTON 2009
RESIDENCE      TRUST      DATED
DECEMBER 30, 2009 (ONE-HALF
UNDIVIDED INTEREST); KATE E.
DENIOUS AND JAMES R. EVERITT,
CO-TRUSTEES OF THE KATE
P. EVERITT QUALIFIED PERSONAL
RESIDENCE TRUST, DATED MAY 2,

                                     A-1418-17T4
                               21
2012 AND THE SAMUEL A. EVERITT
QUALIFIED PERSONAL RESIDENCE
TRUST, DATED MAY 2, 2012 (ONE-
HALF UNDIVIDED INTEREST),

     Defendants-Appellants.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

CHARLES A. JANTZEN and LINDA
JANTZEN,

      Defendants-Appellants,

and

BAY HEAD IMPROVEMENT
ASSOCIATION,

     Defendant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,
v.

KATHERINE C. OUTCALT, TRUSTEE
OF THE KATHERINE C. OUTCALT
TRUST DATED JUNE 9, 2003, AS
AMENDED,

                                     A-1418-17T4
                               22
     Defendant-Appellant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

ALTHEA C. SMITH,

     Defendant-Appellant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

0.414-ACRES OF LAND IN THE
BOROUGH OF POINT PLEASANT
BEACH, OCEAN COUNTY, NEW
JERSEY;       STEPHEN         H.
KORZENIOWSKI AND DEBORAH
KORZENIOWSKI, AS TRUSTEES OF
THE KORZENIOWSKI TRUST DATED
DECEMBER 19, 2013, FEE OWNER,

      Defendants-Appellants,

and

CHARLES SCHWAB BANK,
MORTGAGEE,

                                     A-1418-17T4
                               23
     Defendant.
_________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

     Plaintiff-Respondent,

v.

W. GEORGE PARKER, AS TRUSTEE
OF THE ELEANOR M. PARKER
QUALIFIED PERSONAL RESIDENCE
TRUST II; ELEANOR M. PARKER, AS
TRUSTEE OF THE W. GEORGE
PARKER     QUALIFIED   PERSONAL
RESIDENCE TRUST II,

     Defendants-Appellants.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

     Plaintiff-Respondent,

v.

BAY HEAD PROPERTY II, LLC, A
NEW JERSEY LIMITED LIABILITY
COMPANY,


     Defendant-Appellant.
__________________________________




                                     A-1418-17T4
                               24
STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

MARIAN E. COSTIGAN,

     Defendant-Appellant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

STEPHEN DISTLER and ROXANNE K.
DISTLER,

      Defendants-Appellants,

and

MERRILL LYNCH CREDIT
CORPORATION,

     Defendant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,



                                     A-1418-17T4
                               25
v.

KEVIN    O'BRIEN        and    JEANINE
O'BRIEN,

      Defendants-Appellants,

and

LUXURY MORTGAGE CORP.,

     Defendant.
_________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

MARK FEDORCIK and HOLLY
FEDORCIK,

     Defendants-Appellants.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

GAEL   HABERNICKEL   IN   HER
CAPACITY AS TRUSTEE OF THE
GAEL     HABERNICKEL    (1992)
QUALIFIED PERSONAL SECONDARY

                                         A-1418-17T4
                                   26
RESIDENCE TRUST, UTA, DTD
DECEMBER    18,    1992;   DUKE
HABERNICKEL IN HIS CAPACITY AS
TRUSTEE    OF      THE     GAEL
HABERNICKEL (1992) QUALIFIED
PERSONAL SECONDARY RESIDENCE
TRUST, UTA, DTD DECEMBER 18,
1992,

      Defendants-Appellants,

and

BAY HEAD IMPROVEMENT
ASSOCIATION,

     Defendant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

HEIN GROUP, LLC,

      Defendant-Appellant,

and

BAY HEAD IMPROVEMENT
ASSOCIATION,

     Defendant.
_________________________________




                                     A-1418-17T4
                               27
STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

THE HINDELONG INVESTMENTS
LIMITED PARTNERSHIP,

      Defendant-Appellant,

and

BAY HEAD IMPROVEMENT
ASSOCIATION,

     Defendant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

JUSTIN SIDRIAN and LEE SIDRIAN,

      Defendants-Appellants,

and

BAY HEAD IMPROVEMENT
ASSOCIATION,

     Defendant.
_________________________________

                                     A-1418-17T4
                               28
STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

229 EAST AVENUE, LLC,

      Defendant-Appellant,

and

BAY HEAD IMPROVEMENT
ASSOCIATION,

     Defendant.
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

      Plaintiff-Respondent,

v.

THE TYSON PARTNERS,

      Defendant-Appellant,

and

MANASQUAN SAVINGS BANK
and BAY HEAD IMPROVEMENT
ASSOCIATION,

      Defendants.

                                     A-1418-17T4
                               29
__________________________________

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

     Plaintiff-Respondent,

v.

BAY HEAD IMPROVEMENT
ASSOCIATION,

     Defendant-Appellant.
__________________________________

                                            DOCKET NO. A-1705-17T4

STATE OF NEW JERSEY, BY THE
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

     Plaintiff-Respondent,

v.

JANE WILLIAMS, AS TRUSTEE OF
THE 837 EAST AVENUE TRUST,

     Defendant-Appellant.
______________________________________

          Argued February 3, 2020 – Decided April 16, 2020

          Before Judges Fasciale, Rothstadt and Moynihan.

          On appeal from the Superior Court of New Jersey,
          Law Division, Ocean County, Docket Nos. L-2239-
          17, L-1935-17, L-1936-17, L-1922-17, L-2048-17, L-
          2054-17, L-1923-17, L-1983-17, L-1985-17, L-2050-

                                                               A-1418-17T4
                                  30
           17, L-1934-17, L-2046-17, L-2071-17, L-2242-17, L-
           2049-17, L-1987-17, L-1988-17, L-2060-17, L-2052-
           17, L-2061-17, L-0280-17, L-3296-15, L-1620-16, L-
           3340-16, L-2418-16, L-2570-16, L-2751-16, L-1619-
           16, L-2108-17, L-2568-16, L-3133-16, L-2950-16, L-
           1547-16, L-1618-16, L-2569-16, L-2969-16, L-2115-
           17, L-2970-16, L-2419-16, L-3132-16, L-2953-16, L-
           2595-17, L-2659-17, L-2598-17, L-2053-17, L-2628-
           17, L-1975-17, L-2215-17, L-2594-17, L-1950-16, L-
           2832-16, L-2852-16, L-2772-16, L-2831-16, L-2773-
           16, L-2650-17, L-2605-17, L-2627-17, L-2610-17, L-
           2609-17, L-2604-17, L-2904-17, and L-2607-17.

           Anthony F. DellaPelle, John H. Buonocore, Jr., and
           Peter H. Wegener argued the cause for appellants in
           sixty-two consolidated matters (McKirdy, Riskin,
           Olson & DellaPelle, PC and Bathgate Wegener &
           Wolf, PC, attorneys; Anthony F. DellaPelle, John H.
           Buonocore, Jr., L. Jeffrey Lewis, and Peter H.
           Wegener, of counsel and on the briefs).

           Christopher John Stracco argued the cause for
           appellant Jane Williams, as Trustee of the 837 East
           Avenue Trust (Day Pitney LLP, attorneys; Christopher
           John Stracco, of counsel and on the brief).

           George G. Frino and David C. Apy, Assistant
           Attorney General, argued the cause for respondent
           (DeCotiis, FitzPatrick, Cole & Giblin, LLP, Hill
           Wallack, LLP, and Gurbir S. Grewal, Attorney
           General, attorneys; George G. Frino, Gregory Hazley,
           Jason M. Hyndman, and Stephen Eisdorfer, of counsel
           and on the brief).

     The opinion of the court was delivered by

FASCIALE, P.J.A.D.




                                                                  A-1418-17T4
                                    31
      This appeal consists of sixty-two consolidated cases known as State v. 1

Howe Street Bay Head, LLC (Howe). During the pendency of this appeal, we

consolidated Howe with State v. Jane Williams, Trustee 837 East Avenue

Trust (Trust), totaling sixty-three consolidated cases. Defendants in Howe and

Trust (collectively defendants), who are owners of beachfront property

affected by Superstorm Sandy, appeal from multiple final judgments upholding

the Department of Environmental Protection's (DEP's) taking of permanent

easements over their properties to reduce the risk of flooding. 1

      After conducting a lengthy plenary hearing, Judge Marlene Lynch Ford

found DEP did not act arbitrarily, capriciously, or unreasonably.    She also

concluded that DEP's taking was not the product of fraud, bad faith, or

manifest abuse of power. She then entered the final judgments that are the

subject of this appeal.

      We affirm.



1
  We calendared the Howe and Trust appeals back-to-back with an individual
appeal in New Jersey Department of Environmental Protection v. Midway
Beach Condominium Ass'n (Midway); three consolidated appeals known as
State v. 3.814 Acres of Land in the Borough of Point Pleasant Beach , State v.
10.041 Acres of Land in the Borough of Point Pleasant Beach, and State v.
.808 Acres of Land in the Borough of Point Pleasant Beach (collectively
Risden's); and a pro se appeal entitled State v. Arthur Williams (A-1484-17)
(Williams). On today's date, we rendered opinions in Midway, Risden's, and
Williams.


                                                                      A-1418-17T4
                                        32
                                       I.

      Before we address defendants' arguments, we will briefly summarize the

pertinent procedural history and facts leading to these appeals.

      In State v. North Beach 1003, LLC, 451 N.J. Super. 214, 223 (App. Div.

2017), we held DEP had the authority to "condemn private property to take

perpetual easements for shore protection purposes," and that "easements that

allow for publicly funded beach protection projects can include public access

and use." In North Beach, the shore protection system at issue—the same as

here—is known as the Manasquan Inlet to Barnegat Inlet Hurricane and Storm

Damage Reduction Project (the Project). Id. at 224-25. Many of the facts in

North Beach are similar to those in this appeal, but the properties here are

protected by a "revetment." Id. at 224-26.

      A revetment is a type of storm-protection structure designed to dissipate

wave energy and protect structures and people located inland. The revetment

originally dates back to the 1800s, consisting of stone boulders, sixteen-to-

eighteen-feet high and ninety-feet wide, covered with sand, dunes, and

vegetation.   Beachfront property owners privately funded the revetment's

improvement, spending approximately seven-to-eight million dollars on

enhancements. Because of these expenditures, the revetment, known as the




                                                                        A-1418-17T4
                                       33
Tri-Borough revetment, is now 1.8 miles long and protects Bay Head,

Mantoloking, and Point Pleasant Beach.

      Defendants contend the revetment sufficiently protects against flooding

and obviates the need for the Project. When the defendants in North Beach

filed their appeals, the judge had not yet ruled on DEP's complaints to take

easements over the properties under dispute here. Instead, the judge carved

out an exception for properties protected by the revetment, and she scheduled a

plenary hearing to determine whether these properties were already

sufficiently protected as contemplated by the Project's shore protection system.
Id. at 227 n.2.

      In 2002, the Army Corps of Engineers (Army Corps) produced a detailed

feasibility study (the 2002 study), considering the costs and benefits of the

Project, which entailed a dune and berm system spanning fourteen miles along

northern Ocean County, from Berkeley Township to Point Pleasant Beach.

The dune and berm system is designed to mimic a natural beach, with sandy

coast and dunes of sand and sediment. The 2002 study evaluated potential

damages, that would have occurred with and without the Project, by

considering the severity of different storms. It categorized the storms based on

the probability of such storms occurring. For example, a two-year storm was

not considered very severe and had the probability of occurring once every two



                                                                        A-1418-17T4
                                      34
years, whereas a 100-year storm was considered much more severe and had a

one percent chance of happening every year. The 2002 study assumed the

revetment would fail in a 200-year storm.

      In 2007, Congress authorized the Project, but did not appropriate funds.

Following Sandy, Congress passed the Disaster Appropriations Act of 2013

(the Sandy Act), Pub. L. No. 113-2, 127 Stat. 4, which again authorized the

Army Corps to construct the Project and provided federal funding at that time.

As part of the Project, the State and federal governments expected to share

costs for periodic renourishment—adding sand to the dunes after beach

erosion—approximately every four years.

      DEP had the responsibility of acquiring the physical access to beachfront

properties necessary for the Project's construction, ensuring that it only used

federal funds for properties with public access to the beaches. On September

25, 2013, Governor Chris Christie signed Executive Order 140 (EO140), which

created the Office of Flood Hazard Risk Reduction (the Flood Office) within

DEP for the purpose of "rapid acquisition of property" to be used to construct

the Project.   To proceed with this Project, the Army Corps required the

benefits-to-costs ratio should be higher than 1.0⸻benefits were greater than

costs. On July 18, 2014, DEP and the Army Corps entered into an agreement

to construct the Project.



                                                                       A-1418-17T4
                                      35
      Throughout the revetment's history, beachfront homeowners voluntarily

hired contractors to "sand push"⸻move sand up the dunes to ensure that the

revetment stayed covered. These homeowners directed sand pushes up to three

times per year. This revetment protected the properties that abutted it during

Sandy. However, significant damage occurred at the street ends and where

there were gaps in the revetment.

      After Sandy, these beachfront property owners hired engineer Andrew

Raichle, who opined Bay Head suffered "substantial damage to the public

infrastructure." Raichle approached DEP on behalf of these property owners,

seeking permission to rebuild, extend, and fortify the revetment.         Upon

approval, the property owners spent substantial amounts of money to extend

the revetment in the southern and northern directions and repair the gaps at

street ends.

                                      II.

      Defendants generally argue that the judge's findings are not supported by

the record.    The judge granted defendants a plenary hearing because they

established a prima facie showing of arbitrariness. However, defendants must

demonstrate fraud, bad faith, or manifest abuse to reverse an eminent domain

taking. The judge conducted an eight-day plenary hearing, and rendered a




                                                                       A-1418-17T4
                                      36
fifty-four-page written opinion detailing her credibility and factual findings

and conclusions of law. Our standard of review is well-settled.

      We review questions of law de novo. Manalapan Realty, L.P. v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995). We defer to the trial judge's

factual findings. Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J.
474, 484 (1974).    We reverse such factual findings only if "'they are so

manifestly unsupported by or inconsistent with the competent, relevant and

reasonably credible evidence.'" Ibid. (quoting Fagliarone v. Township of

North Bergen, 78 N.J. Super. 154, 155 (App. Div. 1963)). But a trial judge's

"interpretation of the law and the legal consequences that flow from

established facts are not entitled to any special deference." Manalapan, 140
N.J. at 378.

      The judge recognized that DEP reasonably determined the Project's berm

and dune system provided the best protection to private and public property

from coastal storm flooding, despite the Tri-Borough revetment. The judge

found DEP considered the revetment before deciding to proceed with the

Project. Although DEP authorized private homeowners to make improvements

to the revetment after Sandy, it did so with the express understanding these

improvements would merely supplement protection offered by the impending




                                                                      A-1418-17T4
                                      37
Project.   The judge found that DEP reasonably concluded the Project was

beneficial and economically viable to the State.

      Moreover, the judge found that the Project protected the beach seaward

of the Tri-Borough revetment, an area that was not already protected. The

Project anticipated preventing the end and gap effects. If excluded from the

Project, these gaps would impair shore protection north and south of

defendants' properties.   Specifically, the judge recognized DEP reasonably

concluded that

            additional protections in the area of the [revetment]
            would be necessary to make the entire [P]roject more
            effective, and to protect the interests of property
            owners who may be damaged by end or gap effects.
            In addition, the [P]roject is designed to have a
            sacrificial berm that would provide additional beach
            recreational opportunities, together with the many
            intangible benefits, including confidence in the Jersey
            Shore as a travel destination.

Experts, DEP employees, Army Corps employees, and property owners

testified. The record supports the judge's findings and conclusions.

      Raichle, a coastal science and engineering expert, authored a report on

behalf of defendants, in which he conceded the revetment was designed to

protect structures and people landward of the beach and, therefore, would not

protect against beach erosion. When discussing the damage caused by Sandy

in Bay Head, Raichle stated that it was superficial⸻not structural⸺exterior



                                                                       A-1418-17T4
                                       38
damage related to base flooding. But on cross-examination, he admitted that

he did not include properties that were demolished or had significant damage

(totaling more than fifty percent of the home's value) in his damage

assessment.   However, he described the damage as substantial when he

approached DEP for permission to rebuild the revetment.

     Robert Young, a coastal science expert, also submitted a report on behalf

of defendants. According to Young, the Project's benefits-to-costs ratio was

only 1.2, and in the future, the cost of renourishment would be prohibitive.

Young concluded that "[e]liminating the [P]roject from the [r]evetment

[p]roperties will not endanger other property owners in the area in any

demonstrable way." He agreed that where a beach has chronic erosion, a

revetment could exacerbate the problem; but here, he opined there was no

evidence of beach erosion.

     However, Robert Lowinski, a coastal engineering expert, filed reports on

behalf of DEP, rebutting the claims of Young and Raichle and comparing the

damage that would occur with and without the Project. He stated that Bay

Head experienced periods of accretion and erosion, and that a number of

factors would determine the appropriate renourishment interval.     Likewise,

Thomas Herrington, a beach science and coastal engineering expert, also

prepared a report on behalf of DEP, equating what the damage would be with



                                                                      A-1418-17T4
                                     39
and without the Project for different storms. He concluded that the revetment

alone could not provide as much protection as the Project.

      Herrington also disagreed with Raichle and Young that Sandy was a

500-year storm, rather he thought that it was more likely a 100-year storm. In

making this determination, Herrington used modeling, which accounts for air

pressure, wind, waves and complex physics, whereas Raichle simply

considered water measurements at Coast Guard stations. Herrington and the

Army Corps agreed that the Project was not designed to protect against a 200-

year or 500-year storm.

         John Paul Woodley, an Army Corps statutory/regulatory policy matters

expert, noted that, as far as funding future renourishment, the Army Corps

would place higher priority on a project with a higher benefits-to-costs ratio.

Renourishment funding depended on the availability of federal funds. Also,

according to Woodley, the Army Corps policy provided that the Project could

be built on privately owned land so long as there was public access to t he

beach.

      Keith Watson, an Army Corps project manager, prepared a report

concluding that, notwithstanding the revetment, Bay Head suffered serious

damage from Sandy because the storm "overtopped" the revetment. This was

evidenced by the significant amount of sand in the streets after Sandy. Watson



                                                                       A-1418-17T4
                                      40
concluded that the revetment should be combined with the berm and dune

system to strengthen the Project.

      According to Watson, emergency funds would be available if

renourishment was necessary and the federal government did not allocate

funds. He opined that the Project had a better chance of surviving if the entire

fourteen-mile dune and berm system was implemented without gaps.             The

Project anticipated covering the revetment's front with the dune and berm

system but would not affect the revetment's back side.       Watson stated the

easements were necessary to secure funding because they guaranteed public

access to the beaches.

      Robert Selsor, an economist and an Army Corps supervisor, filed a

report discussing the Project's economic benefits and focusing on the cost of

damages to existing structures. Selsor disagreed with Raichle's determination

that the benefits-to-costs ratio of 1.2 was based upon an expectation that the

revetment would fail.

      According to Selsor, the 2002 study compared the with-and-without-the-

Project conditions for different storms and determined the probability of

resulting damage.    The analysis considered the entire proposed 13.7-mile

length of the Project. The benefits-to-costs ratio was the only important factor

to the Army Corps when determining the Project's feasibility.



                                                                        A-1418-17T4
                                      41
       William Dixon, DEP's Bureau of Coastal Engineering manager,

discussed how prior to Sandy, DEP sought to partner with the Army Corps

because the agency believed that doing so would provide the most cost-

effective storm protection.      According to Dixon, a uniform system would

ensure that adjacent areas have maximum protection.

       David Rosenblatt, assistant commissioner of DEP and director of DEP's

Flood Office, discussed the Project's history. After Sandy and EO140, DEP no

longer looked to municipalities to acquire property rights. Under the Project,

federal funding paid for 100% of many beach repairs in New Jersey, but in

northern Ocean County, the cost share was 65% federal and 35% State, with

the State paying 50% of renourishment. The State's share could be paid in

installments for thirty years.    DEP did not do a separate benefits-to-costs

analysis but instead, relied on the Army Corps studies. Once DEP condemns

the privately owned beach property, it either assigns maintenance of the beach

to a local municipality or assumes responsibility for maintenance, cleaning,

and lifeguards. Rosenblatt agreed that protecting the State's interest in tourism

at the shore motivated DEP to participate in the Project.          According to

Rosenblatt, DEP never considered the repaired revetment to be a stand-alone

plan, but instead, envisioned it in consonance with the Project to provide more

stability.



                                                                         A-1418-17T4
                                        42
      The judge concluded that DEP established the "merits of the [P]roject

outweighed the investment." The judge found that DEP's determination was

not arbitrary, capricious, or unreasonable even if the Project was unnecessary

in part due to the revetment. The judge considered defendants' arguments that

the Project was "superfluous" to be "very compelling," but noted that

reasonable people could disagree about the best way to address flooding at the

New Jersey shore.

      The judge accepted Raichle's opinion that the Tri-Borough revetment's

modifications enhanced the historic revetment's storm protection. The judge

found significant Raichle's statement that the revetment provided protection to

landward structures and infrastructure, but not the beach. The judge's finding

is supported by substantial credible evidence in the record.

                                       III.

      We reject defendants' argument that DEP's takings were arbitrary,

capricious, or unreasonable. The judge correctly found that the takings were

not arbitrary, capricious, unreasonable, or a manifest abuse of power, even

though DEP modified the Project in other areas but refused to do so in Bay

Head. The judge noted that DEP relied on reasonable expert opinions.

      Defendants cite Texas East Transmission Corp. v. Wildlife Preserves,

Inc., 48 N.J. 261, 269 (1966), for the notion that a taking must be limited to



                                                                       A-1418-17T4
                                       43
what is necessary.    In that case, the Court established that a judge must

consider if there are alternative options available as part of his or her

determination as to whether the taking of private property is arbitrary. Id. at

269-75.

            Ordinarily where the power to condemn exists the
            quantity of land to be taken as well as the location is a
            matter within the discretion of the condemnor. The
            exercise of that discretion will not be interfered with
            by the courts in the absence of fraud, bad faith or
            circumstances revealing arbitrary or capricious action.
            In this connection we hold the view that when private
            property is condemned the taking must be limited to
            the reasonable necessities of the case, so far as the
            owners of the property taken are concerned.

            [Id. at 269 (citations omitted).]

The taking needs to be limited to the "reasonable necessities" of the case. Ibid.

Defendants argue that here, the taking was not a necessity because the

revetment provided sufficient protection from flooding.

      But the experts disagreed, stating the revetment alone did not provide

sufficient protection to the beach or to the properties landward.          Even

defendants' expert, Raichle, conceded that the revetment did not protect the

beach, but only structures behind it. Further, Dixon emphasized that New

Jersey has a policy favoring soft structures, such as the dune and berm system,

as opposed to hard ones⸺such as the revetment⸻in terms of shore protection.

He testified:

                                                                        A-1418-17T4
                                        44
            It's an actual regulation and within the Rules on
            Co[a]stal Zone Management for Coastal Engineering
            Purposes[,] soft structures are favored and the
            hierarchy of going through the rule is you have to . . .
            prove that a soft structure won't work in order to
            obtain a permit for a hard structure.

            [(Emphasis added).]

      Defendants argue that DEP followed EO140 to avail itself of federal

funding without considering the revetment's post-Sandy improvements.

According to defendants, EO140 is not sufficient to establish the Project's

necessity. Moreover, the judge made factual findings that permitted DEP to

take the easements because doing so would make the entire Project more

effective and would provide intangible benefits, such as recreational

opportunities.   Defendants nevertheless argue that these reasons were

inadequate to support DEP's exercise of eminent domain.

      EO140 hastened the process of acquiring the properties by permitting the

Flood Office to directly condemn the properties without participation of the

municipalities, contrary to past procedure.       EO140 did not confer any

condemnation rights on DEP. Moreover, the judge found valid reasons for th e

condemnations, including the Project's stability, the viability of the New Jersey

shore as a tourist destination, and DEP's desire to gain access to maximum

federal funding for shore protection. As the judge found, DEP determined the

fourteen-mile Project was necessary after reviewing expert reports and Army

                                                                        A-1418-17T4
                                       45
Corps studies, rather than EO140. The validity of EO140 is not on appeal

here.

        Moreover, the exercise of DEP's discretion will only be interfered with

upon a showing of fraud, bad faith, or arbitrary or capricious action. Wildlife

Preserves, 48 N.J. at 269. Absent that showing, the judge may not reverse a

condemnation even if defendants disagree with DEP's reason for the takings.

Here, defendants fail to establish the required standard.

        Defendants contend that they are entitled to special consideration

because they privately funded the revetment's enhancements to improve shore

protection. According to defendants, they dedicated their property to public

service through the revetment's creation and maintenance.           The judge

addressed this argument and determined that it was meritless, given that the

property owners themselves were the primary beneficiaries of the revetment,

rather than the public. While the judge noted that the public benefitted fro m

the revetment, she distinguished Wildlife Preserves, where private property

owners maintained the property for wildlife preservation⸻a communal

benefit. Id. at 266-67.    We agree with the judge that the revetment's

maintenance provided more of a private than a public benefit, inasmuch as the

revetment protected properties that abutted it, but did not protect the beach or

landward structures.



                                                                        A-1418-17T4
                                       46
      Defendants argue that DEP's decision to take their properties is not

entitled to deference because the agency did not engage in a deliberative

process, but merely took the properties pursuant to EO140 in order to qualify

for federal funding. According to defendants, the judge erred by stating that

the taking was meant to effectuate EO140 because eminent domain is a

legislative function, and an executive order cannot authorize a condemnation.

Contrary to defendants' assertions, the judge stated that EO140 "also gave

[DEP] responsibility to acquire through eminent domain property '[]vital to

[Sandy] reconstruction efforts.'" We understand the judge to mean that EO140

gave DEP⸻rather than municipalities⸺the right to acquire these properties,

despite past procedures.

      Defendants argue that DEP never analyzed whether the Project's benefits

were worthwhile, instead relying on Army Corps studies and feasibility

reports.

      It is true that DEP executives wanted to obtain federal funding for the

Project. We nevertheless disagree with defendants, and believe DEP had a

valid reason for the takings. Prior to Sandy, DEP was concerned with shore

protection, but was not in a position to fund the Project. Expert Rosenblatt

testified:

             [U]ntil Sandy, the [Army C]orps had never gotten an
             appropriation large enough to build the entire

                                                                     A-1418-17T4
                                     47
             [P]roject. And, therefore, 35[%] of what the [Army
             C]orps would get, [fifteen], [twenty] million dollars,
             was not hard for us to meet every year. With this
             [P]roject, . . . we don't have to pay . . . 35[%] up front.
             . . . [T]he partnership agreement we signed with the
             [Army C]orps in 2014 . . . allowed us to make
             payments on the installment plan rather than paying
             the 35[%] up front.

      After Sandy, Congress passed the Sandy Act, which earmarked federal

funds for the Project. The fact that DEP condemned properties to effectuate

the largely federally funded Project is not indicative of fraud, bad faith, or

arbitrary or capricious action. DEP legitimately took the properties to qualify

for the federal funds that would enable greater shore protection⸺a communal

benefit.

       Defendants argue that DEP's takings will prohibit homeowners from

maintaining the revetment and protecting their properties. Specifically, the

homeowners are concerned that they will no longer be permitted to perform the

sand push, ultimately resulting in erosion. They assert there is no guarantee

that DEP will properly maintain the revetment. According to defendants, their

revetment maintenance has been effective, and DEP's proposed renourishment

is less reliable.

      First, defendants' contention is misplaced. At the hearing, Rosenblatt

testified, "[t]hey have the ability . . . under current permit conditions . . . to

move sand, under the new easement condition. Under the easement, . . . they

                                                                           A-1418-17T4
                                         48
would have the same ability with a permit." He noted that property owners

would typically be granted the required permit so long as they do not

"compromis[e] . . . that beach by moving that s[a]nd around unnecessarily."

      As to defendants' second contention, testimony indicated that emergency

funds would be available for renourishment.      Although it is true that the

property owners have maintained the revetment, the dune and berm system

offers more protection to the beaches and the landward properties.       Thus,

defendants have not established that DEP's takings were arbitrary, capricious,

fraudulent, or made in bad faith.

                                     IV.

      Defendants argue that N.J.S.A. 12:3-64 and State v. Archer, 107 N.J.

Super. 77 (1969), do not permit DEP to take easements of their privately

owned properties for public use. We addressed defendants' arguments on this

issue in North Beach, 451 N.J. Super. at 230-32, 237.       We reiterate that

N.J.S.A. 12:3-64 and Archer support DEP's authority to take the easements.

The judge addressed these arguments in her opinion leading to North Beach,

and determined that N.J.S.A. 12:3-64 and Archer do not prevent DEP from

taking the easements. North Beach, 451 N.J. Super. at 226-28. We rely on

North Beach and add the following.




                                                                      A-1418-17T4
                                      49
      DEP has the power to condemn pursuant to the Eminent Domain Act

(EDA), N.J.S.A. 20:3-1 to -50. See, e.g., N.J.S.A. 12:3-64. The Legislature

enacted the EDA to integrate and standardize the more than 300 statutes

authorizing the exercise of eminent domain. Township of West Windsor v.

Nierenberg, 150 N.J. 111, 126 (1997). The EDA is not an enabling statute, but

rather, provides a uniform procedure for all entities with the power to condemn

to follow. Township of Hillsborough v. Robertson, 260 N.J. Super. 37, 43

(Law Div. 1992).

      N.J.S.A. 12:3-64 provides:

            The Department of Conservation and Economic
            Development may acquire title, in fee simple, in the
            name of the State, by gift, devise or purchase or by
            condemnation in the manner provided in chapter one
            of [the EDA] to any lands in the State, including
            riparian lands, of such area and extent which, in the
            discretion of the department, may be deemed
            necessary and advisable. All lands so acquired shall
            be subject to the jurisdiction and control of the
            department.

                   ....

            Upon the department exercising the right of
            condemnation and entering upon and taking land in
            advance of making compensation therefor it shall
            proceed to have the compensation fixed and paid to
            the owner, as provided in said chapter one of the
            [EDA].

            Lands thus acquired shall be used for the improvement
            or development of any waterway, stream, river or

                                                                       A-1418-17T4
                                      50
            creek or any waterfront or oceanfront property or to
            give access to any lands of the State.

            [(Emphasis added).]

      Defendants argue that N.J.S.A. 12:3-64 neither authorizes DEP to

condemn easements for storm-protection purposes nor to create public beaches

on private property. Instead, according to defendants, the statute only permits

DEP to acquire title in fee simple, rather than an easement. This court in

North Beach held that N.J.S.A. 12:3-64 expressly provides DEP with the

authority to condemn properties for shore protection and authorizes DEP to

acquire "any type of property interest," including a perpetual easement to

protect the coastline. 451 N.J. Super. at 238. Because DEP could have taken

the property in fee simple, it also had discretion to take a lesser interest, such

as an easement with a right of public access and use. Id. at 240.

      Defendants argue that the public trust doctrine does not support this

court's interpretation of N.J.S.A. 12:3-64 in North Beach. In North Beach, we

cited Matthews v. Bay Head Improvement Ass'n, 95 N.J. 306, 322 (1984), for

the notion that the public trust doctrine requires public access to the shoreline .
Id. at 239-41. North Beach held that the public trust doctrine requires that the

public have access to the beach when DEP uses public funds to create a dry

sand area. Id. at 241.




                                                                          A-1418-17T4
                                        51
      According to the public trust doctrine, the State holds "'ownership,

dominion and sovereignty' over tidally flowed lands 'in trust for the people.'"

Hackensack Riverkeeper, Inc. v. N.J. Dep't of Envtl. Prot., 443 N.J. Super.
293, 303 (App. Div. 2015) (quoting City of Long Branch v. Jui Yung Liu, 203
N.J. 464, 474 (2010)). Access to the sea encompasses "access to and use of

privately[]owned dry sand areas as reasonably necessary." Id. at 304 (quoting

Matthews, 95 N.J. at 326). We agree with the judge that the public trust

doctrine requires the public to have access to the beaches.

      Defendants argue that the New Jersey Supreme Court has never

compelled a private property owner to provide public use and access to the

beach when adequate public access already exists. But here, providing and

ensuring public access to the waterfront is a condition of DEP receiving

federal funding for the Project, thus DEP must acquire the right to provide

public access to the beaches.      Without this language in the easements,

defendants could eventually prevent public access to the waterfront.

      Defendants dispute this court's determination in North Beach that

N.J.S.A. 12:3-64 permits the condemning authority to acquire any interest in

the property it takes. 451 N.J. Super. at 232. In North Beach, this court stated

that DEP instead derives its power to condemn from N.J.S.A. 12:3-64, and that




                                                                        A-1418-17T4
                                       52
statute permits DEP to acquire any interest in the property it condemns. Ibid.

In support, this court cited N.J.S.A. 20:3-20 which provides:

            The title to property condemned and acquired by the
            condemnor hereunder, shall be a title in fee simple,
            free and discharged of all right, title, interest and liens
            of all condemnees, and shall include all the right, title
            and interest of each condemnee therein, provided,
            however, that if the complaint or any amendment
            thereof shall specify a lesser title, the lesser title so
            specified shall be the title condemned and acquired.

            [Id. at 233 (emphasis added).]

In North Beach, we cited Town of Kearny v. Discount City of Old Bridge,

Inc., 205 N.J. 386 (2011), for the notion that a condemning authority may

condemn a leasehold or an easement. Id. at 233.

      Defendants examine the legislative history of N.J.S.A. 12:6A-1 and

conclude that the statute permits DEP to engage in shore protection, but not

condemnation. But in North Beach, this court held that DEP's shore protection

responsibilities and its condemning authority should be read in pari materia.
Id. at 235-37.   Moreover, Archer, 107 N.J. Super. at 77, permitted DEP's

predecessor to condemn private property for shore protection, and as this court

explained in North Beach, that holding has never been held to be in error or

revisited by the Legislature. North Beach, 451 N.J. Super. at 237.

      Defendants argue that in Archer, this court read N.J.S.A. 12:3-64

incorrectly, and they contend the issue of DEP's right to condemn private

                                                                          A-1418-17T4
                                        53
property for shore protection was not an issue in that case. But as we pointed

out in North Beach,

            [i]n the almost fifty years since Archer was decided,
            the Legislature has taken no action to amend the
            statute, nor has it given any indication that this court
            was mistaken in Archer. Accordingly, the Legislature
            has implicitly endorsed our interpretation that . . .
            DEP has broad powers to protect the New Jersey
            shoreline.

            [Id. at 237.]

Thus, we agree with the holding in North Beach that N.J.S.A. 12:3-64 permits

DEP to take easements on private property for shore protection, and Archer

further supports that determination.

                                       V.

      Defendants argue that       DEP failed to satisfy the prelitigation

requirements in N.J.S.A. 20:3-6 inasmuch as DEP did not engage in bona fide

negotiations by failing to consider the revetment, and they contend that the

appraiser made several mistakes in conducting its appraisal.           The judge

concluded that DEP engaged in bona fide negotiations, even though the parties

disagreed as to the proper value of the easements. We have no basis to disrupt

the judge's ruling that DEP engaged in bona fide negotiations, which is

supported by the record.




                                                                         A-1418-17T4
                                       54
      The EDA requires a condemnor to engage in bona fide negotiations with

the property owner. N.J.S.A. 20:3-6. N.J.S.A. 20:3-6 encourages acquisitions

without litigation, thus saving both the condemnor and the condemnee the

expense and delay of litigation. Casino Reinvestment Dev. Auth. v. Katz, 334
N.J. Super. 473, 481 (Law Div. 2000). The complaint is dismissed if the

acquiring entity fails to comply with the prelitigation requirements. Ibid.

      The statute does not define bona fide negotiations, but our Supreme

Court established that such negotiations include an offer in writing setting

forth the property interest to be acquired, the compensation to be paid, and a

reasonable disclosure of how the amount was calculated. See State by Comm'r

of Transp. v. Carroll, 123 N.J. 308, 316-17 (1991). Bona fide negotiations are

especially necessary for "minor" takings to protect unsophisticated owners

who might not be in a position to hire lawyers or appraisers. See ibid. A one-

price offer does not, by definition, violate N.J.S.A. 20:3-6 so long as the

condemnor puts forth its best offer⸻an offer for the full appraised value of the

property⸺before litigation is instituted. Id. at 318-19; Casino, 334 N.J. Super.

at 483.

      The reasonableness of bona fide negotiations centers on the adequacy of

the appraisal information and whether it sufficiently explains the valuation

method for an average property owner to engage in negotiations. Carroll, 123



                                                                        A-1418-17T4
55
N.J. at 321. A one-price offer procedure is acceptable so long as the appraisal

information is comprehensible and includes a valuation methodology. Id. at

323.    Just compensation is based on the property owner's loss, not the

condemning authority's gain.      Casino, 334 N.J. Super. at 484.           Just

compensation is the difference between the value of the property before and

after the taking. Harvey Cedars v. Karan, 214 N.J. 384, 417 (2013).

       If the negotiation process fails to settle the matter, the condemnor may

file a complaint to condemn and seek an order for the appointment of

commissioners to fix the amount of just compensation.         N.J.S.A. 20:3-8.

Commissioners conduct a hearing to determine compensation. N.J.S.A. 20:3 -

12.

       Defendants argue that DEP never intended to pay property owners and

did not engage in bona fide negotiations. In support, defendants point to the

following facts: Prior to the property appraisals, the Army Corps determined

that compensation would be nominal because of the Project's benefits; all

appraisers except one, who was subsequently terminated, concluded that

defendants were entitled to nominal compensation; the properties were already

protected by the revetment; the judge concluded that the revetment's protection

to defendants' properties was equal or superior to the Project's protection; and

DEP filed its condemnation complaints after the matter was already in



                                                                       A-1418-17T4
                                      56
litigation and did not respond to evidence that its offers were not made in good

faith.

         In support of their position, defendants cite County of Morris v. Weiner,

222 N.J. Super. 560, 563 (App. Div. 1988), wherein this court determined that

the condemning authority did not engage in bona fide negotiations by offering

an amount far lower than what a bank recently appraised the property for, and

when the authority presented a "take it or leave it" approach. But that case can

be distinguished because here, defendants have not provided any other

property appraisal.

         In North Beach, this court evaluated whether DEP engaged in bona fide

negotiations, and noted that the appraiser took each individual property and

balanced the Project's benefit to the property against the losses to arrive at a

bona fide offer. 451 N.J. Super. at 244. In addition, this court concluded that

defendants did not offer credible information supporting their contention that

DEP's offer was too low. Id. at 245.

         We disagree with defendants that DEP did not engage in bona fide

negotiations.     For one thing, the appraisers provided a description of the

properties and detailed explanations as to how they arrived at their

conclusions, satisfying bona fide negotiation requirements. See Carroll, 123
N.J. at 316-17. Also, defendants' experts arrived at similar conclusions. And



                                                                          A-1418-17T4
                                         57
defendants fail to provide any quantifiable data to the contrary. Even though

the properties were protected by the revetment, it was reasonable for the

appraisers to conclude the properties would be more valuable after the

condemnation because the Project overall would enhance shore protection for

the entire area. Here, similarly, the appraisers analyzed the costs and benefits

to each property, but defendants offered no contrary appraisals. The judge's

finding that DEP engaged in bona fide negotiations is supported by substantial

evidence in the record.

      Affirmed.




                                                                        A-1418-17T4
                                      58